DETAILED ACTION
The following non-final Office action is in response to Applicant’s filing received on 04/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 19 are amended in Applicant’s response.  Also, claim 10 is now canceled and claim 23 is newly added.  Claims 5, 6, 14 and 15 were previously canceled.  Claims 1-4, 7-9, 11-13 and 16-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Response to Arguments
Applicant’s argument received on 04/27/2021 regarding the 35 U.S.C. 101 rejection of the claims being directed to an abstract idea without significantly more has been fully considered but is not persuasive.  Applicant argues the amendments to the claim regarding the sensors, conversion of data and output for application to a destination apparatus for controlling a robot means the claims do not recite a judicial exception and further means the claims go beyond “generic computer components”.  Examiner respectfully disagrees.  For example, in the TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  In further support, the court pointed to another decision, Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility”.  Applicant’s claim 1 similarly sets forth a generic implementation of ‘apply it on a computer’ and similar to the “computer system”, “interface”, “network”, and “database” elements in the Mortgage Grader decision, Applicant’s computer elements including the sensors, processor, and destination apparatus do not mean that the claim cannot recite an abstract idea.  Also, the sensors to capture motion data and then the processor acquiring such motion data e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Also, Applicant’s originally filed specification (e.g., [0022] – any types or modes of sensors may be used) indicates the sensors are well-understood, routine and conventional.  Examiner further notes that “converting received data” without any technical details was considered part of the abstract idea in University of Florida Research v. General Electric Company (Fed. Cir. 2019) of “collecting, analyzing, manipulating, and displaying data.”    Also, there is no recited step of actually controlling the destination apparatus or robot.  Rather, the Diamond v Diehr of controlling the physical opening of the press.

Applicant’s argument received on 04/27/2021 regarding the 35 U.S.C. 103 rejections are directed to the amended features regarding converting data.  An updated rejection is provided below addressing the newly amended features of converting data to match the data specification of the destination apparatus.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9, 11-13 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., 
According to Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of recording information about a person performing a task, dividing the task into parts and selecting a best example of each task part from a plurality of examples based on safety or ease of reproduction and then generate an optimum operation of the entire task by combining the best examples of each task part.  The limitations that recite an abstract idea are indicated in bold below:

one or more sensors configured to detect motion of an operator and output sensor data representing the detected motion of the operator; and 
a processor configured with a program to perform operations comprising: 
operation as a sensor information input unit configured to acquire the sensor data from the one or more sensors;
operation as a task data recording unit configured to record, as task data, information regarding an operation of a person from a start to an end of a task, the task data including the sensor data; 
operation as an operation classifying unit configured to divide an overall operation from the start to the end of the task into a plurality of partial operations;
operation as an operation combining unit configured to select a best partial operation for each partial operation from a plurality of samples of the task data for the same task, and generate data of an optimum operation of the entire task by combining the selected best partial operations;
operation as a data converting unit configured to determine a data specification of a destination apparatus and convert the data of the optimum operation to match the data specification of the destination apparatus; and 
operation as a result output unit configured to output the converted data for application to the destination apparatus
wherein operation as the operation combining unit comprises selecting the best partial operations by evaluating partial operations in each sample using a predetermined evaluation criterion including at least one of safety of an operator and ease of reproduction of an operation. 

The limitations fall under the abstract idea subject matter grouping of mental processes because nothing precludes the following steps from being performed in the mind with the aid of pen and paper but for the recitation at a high level of generality of sensors, a processor, and a destination apparatus: record task data, divide an overall operation into partial operations, select a best partial operation from samples based on safety or ease of reproduction, generate an optimum operation of the entire task by combining the selected best partial operations, and convert the optimum operation data to a data specification of the destination from being performed in the mind with the aid of pen and paper.  Also, since these limitations involve observation, evaluation and judgment, then these limitations fall under the abstract idea subject matter grouping of mental processes.  In addition, the limitations can fall under the grouping of certain TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016))  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of sensors, a processor, and a destination apparatus to implement the abstract idea are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer elements.  Also, the sensors to capture motion data and then the processor acquiring such motion data is considered mere data gathering and thus insignificant pre-solution activity.  See MPEP 2106.05(g) regarding mere data gathering.  Also, the output of the optimum operation information to the 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components in combination with insignificant pre- and post-solution activity does not provide an inventive concept.  The pre- and post-solution activity identified in Step 2A Prong Two are also considered well-understood, routine and conventional as such activity is electronic data gathering and transmitting at a high level of generality.  See MPEP 2106.05(d)II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. 
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further including details about selecting good samples (claims 2-4) and based on safety or ease of reproduction examples (claims 21, 22), using evaluation criteria and matches (claims 7-9, 16-18), and further including details about dividing into partial operations (claim 12).  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Dependent claim 11 further limits the sensors which are additional elements recited for data gathering and are therefore considered insignificant extra-solution activity (see MPEP 2106.05(g)) and also well-understood, routine and conventional based on Applicant’s originally filed specification (e.g., [0022] – any types or modes of sensors may be used).  Dependent claim 13 recites a neural network in regards to the classifying unit in claim 1 and is considered an additional element that generally links the abstract idea to a particular technological environment (see MPEP 2106.05(h)).  Just mere recitation of a neural network at a high level of generality is not enough to demonstrate integrating the abstract idea into a practical application.  Claim 23 limits the destination apparatus to a robot or manufacturing apparatus. This is viewed as University of Florida Research v. General Electric Company (Fed. Cir. 2019) of “collecting, analyzing, manipulating, and displaying data.”         
Independent claim 19 recites limitations similar to those recited in claim 1 and therefore the same analysis above with respect to claim 1 also applies to this claim.  Independent claim 20 recites additional elements of non-transitory computer readable medium and a computer which are recited at a high level of generality.  The conclusions above regarding the processor of claim 1 recited at a high level of generality also apply to the computer readable medium and computer recited in claim 20.  
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 7-9, 11, 12 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al US 2009/0070163 A1 (hereinafter “Angell”) in view of Whelan et al US 2016/0070958 A1 (hereinafter “Whelan”) and further in view of Linnell et al US 2015/0343635 A1 (hereinafter “Linnell”).
	
Regarding claim 1, Angell teaches an operation information generating apparatus comprising: 
one or more sensors configured to detect motion of an operator and output sensor data representing the detected motion of the operator (Fig. 2, 0029-0036); and
a processor configured with a program to perform operations comprising (Figs. 1 and 3):
operation as a sensor information input unit configured to acquire the sensor data from the one or more sensors (Fig. 2, 0029-0036);
operation as a task data recording unit configured to record, as task data, information regarding an operation of a person from a start to an end of a task, the task data including the sensor data (0011, 0029, 0089 – Angell teaches collecting audio and video data by one or more cameras deployed in a facility; Fig. 2, 0029-0036); 
operation as an operation classifying unit configured to divide an overall operation from the start to the end of the task into a plurality of partial operations (0011, 0059 – Angell teaches metadata describing a sequence of motions for performing a task and the data is parsed to describe a discrete set of motions); 
operation as an operation combining unit configured to select a best partial operation for each partial operation from a plurality of samples of the task data for the same task, and generate data of an optimum operation of the entire task by combining the selected best partial operations (0011, 0056-0059 – Angell teaches the process analyzes the motions to specify an optimal manner of performing the discrete motions.  Angell also teaches the optimization can be made up of multiple operations depending on the conditions selected).
…(see Linnell below for “converting” step);
operation as a result output unit configured to output the converted data for application to the destination apparatus (0094, 0095 – presented recommendations 506 may take the form of text, graphics, video clips, or diagrams illustrating the proper method of performing a discrete set of motions to complete a task);
wherein operation as the operation combining unit comprises selecting the best partial operations by evaluating partial operations in each sample using a predetermined evaluation criteria (0054, 0055 - specified criteria or condition; 0056-0059 – Angell teaches the process analyzes the motions to specify an optimal manner of performing the discrete motions.  Angell teaches the optimization can be made up of multiple operations depending on the conditions selected). 
Angell does not explicitly disclose evaluation criteria including at least one of safety of an operator and ease of reproduction of an operation.  However, in analogous art of identifying an individual’s motion that represents an undesirable ergonomic aspect (Abstract), Whelan teaches evaluating a lifting and twisting activity of 
Angell does not disclose operation as a data converting unit configured to determine a data specification of a destination apparatus and convert the data of the optimum operation to match the data specification of the destination apparatus.  However, in analogous art of generating a sequence of operations and instructions for performing tasks Linnell teaches the sequences of operations including commands assigned to a destination apparatus, such as a robot, are converted into language specific executable instructions corresponding to the particular destination 

Regarding claim 2, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1 and Angell further teaches wherein the processor is configured to perform operations further comprising: operation as an operation selecting unit configured to select two or more good samples with good task efficiency, from a plurality of samples of task data recorded while the same task is carried out a plurality of number of times, wherein the processor is configured with the program such that operation as the operation combining unit comprises generating the data of the optimum operation using the selected two or more good samples (0056-0059; Angell teaches analyzation of multiple samples when determining optimization). 

Regarding claim 3, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 2, and Angell further teaches wherein the processor is configured with the program such that operation as the operation selecting unit comprises selecting, as the good samples, a predetermined number or a predetermined ratio of samples in accordance with a task time of the entire task (0056-0059 - Angell teaches analyzation of multiple predefined conditions when determining optimization). 

Regarding claim 4, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 3, and Angell further teaches wherein the processor is configured with the program such as operation as the operation selecting unit comprises selecting, as the good samples, a predetermined number or a predetermined ratio of samples in order from a sample in which the task time of the entire task is shortest (0056-0059 - Angell teaches analyzation of multiple predefined conditions when determining optimization based on the shortest amount of time).  

Regarding claim 7, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1, and Angell further teaches wherein the processor is configured with the program such the operation combining unit comprises operation as a partial operation matching unit configured to match motion at an end of a first partial operation with motion at a start of a second partial operation, in a case that the first partial operation is joined to the second partial operation, the first partial operation and the second partial operation being in different samples (0056-0059 - Angell teaches the 

Regarding claim 8, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 7, and Angell further teaches wherein the processor is configured with the program such that the partial operation matching unit comprises performing matching so that at least the position of an operator or a task object coincides at the end of the first partial operation and at the start of the second partial operation (0056-0059, 0098). 

Regarding claim 9, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 7, and Angell further teaches wherein the processor is configured with the program such that the partial operation matching unit comprising adjusting a motion vector in the first partial operation and in the second partial operation so that the motion vector continuously changes from the first partial operation to the second partial operation (0056-0059, 0098). 

Regarding claim 11, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1, and Angell further teaches wherein the sensors include a motion sensor that is attached to the body of an operator (Fig. 2, 0029-0036). 

claim 12, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1, and Angell further teaches wherein the processor is configured with the program such that operation as the operation classifying unit comprises detecting a changing point of motion of the body of an operator based on the task data, and dividing the overall operation into the plurality of partial operations based on the changing point of motion (Fig. 2, 0029-0036, 0056-0059). 

Regarding claim 16, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 2, and Angell further teaches wherein the processor is configured with the program such that the operation combining unit comprises a partial operation matching unit configured to match motion at an end of a first partial operation with motion at a start of a second partial operation, in a case that the first partial operation is joined to the second partial operation, the first partial operation and the second partial operation being in different samples (0056-0059 - Angell teaches analyzation of multiple predefined conditions when determining optimization based on the shortest amount of time). 

Regarding claim 17, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 16, and Angell further teaches wherein the processor is configured with the program such that the operation as the partial operation matching unit comprises performing matching so that at least the position of an operator or a task object coincides at the end of the first partial operation and at the start of the second partial operation (0056-0059 - Angell teaches analyzation of multiple predefined conditions when determining optimization based on the shortest amount of time).   

Regarding claim 18, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 16, and Angell further teaches wherein the processor is configured with the program such that operation as the partial operation matching unit comprises adjusting a motion vector in the first partial operation and in the second partial operation so that the motion vector continuously changes from the first partial operation to the second partial operation (0056-0059 - Angell teaches analyzation of multiple predefined conditions when determining optimization based on the shortest amount of time).   
	
Regarding claims 19 and 20, which are substantially similar to claim 1, they are rejected under the same art and rationale as claim 1.  

Regarding claim 21, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1.  Angell does not explicitly disclose wherein the predetermined evaluation criterion of safety of an operator includes distance between a body of an operator and other object, distance between a body of an operator and a prohibited area, or a method of handling a tool.   However, in analogous art of identifying an individual’s motion that represents an undesirable ergonomic aspect (Abstract), Whelan teaches evaluating ergonomic issues Whelan teaches evaluation criteria of a method of handling a tool and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the criteria teachings of Angell to include criteria pertaining to handling a tool as taught by Whelan because as suggested by Whelan addressing ergonomic issues in the workplace can create a more efficient and safer environment and higher productivity (Whelan – see paragraph 0187) in which increasing productivity is a goal of Angell (see paragraph 0119).  

Regarding claim 22, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1.  Angell does not explicitly disclose wherein the predetermined evaluation criterion of ease of reproduction of an operation includes maximum velocity of motion, drastic change of velocity or motion, or tolerable errors in a position and orientation of motion.  However, in analogous art of identifying an individual’s motion that represents an undesirable ergonomic aspect (Abstract), Whelan teaches evaluating a lifting and twisting activity of a person which can cause back strain (see paragraphs 0184-0187).  Whelan further describes, with such lifting and a person’s back, a range of motion of back movement or degree of bending (i.e., a threshold) used as an evaluation criteria to determine 

Regarding claim 23, Angell in view of Whelan and Linnell teaches the operation information generating apparatus according to claim 1.  Angell does not explicitly disclose the destination apparatus comprises a robot or a manufacturing apparatus, and the data for matching the data specification of the destination apparatus comprises data for controlling the robot of the manufacturing apparatus.  However, in analogous art of generating a sequence of operations and instructions for performing tasks Linnell teaches the sequences of operations including .   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. US 2009/0070163 A1 (hereinafter “Angell”) in view of Whelan et al US 2016/0070958 A1 (hereinafter “Whelan”) in further view of Linnell et al US 2015/0343635 A1 (hereinafter “Linnell”) and further in view of Nomura et al. US 2016/0063345 A1 (hereinafter “Nomura”).

Regarding claim 13, Angell in view of Whelan and Linnel teaches the operation information generating apparatus according to claim 1.  Angell fails to specifically disclose however Whelan teaches wherein the processor is configured with the program such that operation classifying unit includes operation based a classification result of a that has learned a classifying function (Whelan teaches classification training using a deep neural network, Nomura teaches using a neural network to determine a motion category in which the neural network is trained to output a type of a motion category (see paragraph 0235).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the analyzing teachings of Angell in view of Whelan and Linnel and in particular of Whelan’s training of the classification system to include neural networks taught by Nomura because neural networks provide enhanced abilities with respect to classification.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dooley US 2009/0082879 Transferable intelligent control device (see Fig. 1B, 0019-0024, 0029, 0030; 0024 – translate instructions to be compatible with the robot and/or other devices).
A. Ude, C. G. Atkeson, and M. Riley, "Programming full-body movements for humanoid robots by observation", Robotics and Autonomous Systems, 47:93-108 (2004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683